UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4983



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN TEAGUE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-152)


Submitted:   June 20, 2003                 Decided:   July 18, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Brian
Steven Cromwell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Teague appeals his 18 U.S.C. § 924(c) (2000) conviction

and sentence.    Teague asserts the submission to the jury of the

factual predicate questions underlying his 18 U.S.C. § 924(c)

enhancement for brandishing or discharging a firearm violated the

Supreme Court’s decision in Harris v. United States, 536 U.S. 545,

559-66 (2002).    We review this claim de novo.            United States v.

Mackins, 315 F.3d 399, 406 (4th Cir. 2003).

     Teague’s claim is meritless.            While Harris holds that a

district court judge is authorized to make factual findings that

trigger the imposition of 18 U.S.C. § 924(c)’s mandatory minimums

under   a   preponderance   standard,   it    does   not    follow    that   a

defendant’s rights are violated where, as here, a jury determines

the facts underlying the enhancement have been proven beyond a

reasonable doubt, as the court’s sentencing power merely flows from

the authorization granted by the jury. Harris, 536 U.S. at 559-66.

Moreover, even if Teague could demonstrate error, the error would

be harmless.    Fed. R. Crim. P. 52(a); Mackins, 315 F.3d at 405.

     Accordingly, we affirm Teague’s conviction and sentence.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED


                                   2